Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-35 allowed.
The following is an examiner’s statement of reasons for allowance: 
The combination of limitations of claim 29 including “a transmitter” “wherein the photosensitive material layer comprises a doping profile parallel to the first side of the first silicon substrate, the doping profile having a higher dopant concentration in one or more areas of the photosensitive material layer” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16, 17, 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15, 19, 21, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giziewicz et al. (US 20070170476 A1) hereafter referred to as Giziewicz in view of Chen et al. (EP 2571056 A2) hereafter referred to as Chen 
In regard to claim 15 Giziewicz  teaches a light absorption apparatus [see Fig. 13, see Fig. 5], comprising:
a first silicon substrate [see paragraph 0029 “substrate of [100] silicon 80”] having a first side [top] and a second side [bottom];
a dielectric layer [see paragraph 0033 “SiO.sub.2 or SiON (low nitrogen concentration 0.sup..about.30% for good surface passivation) 81” “SiO.sub.2 97” ] formed over the first side of the first silicon substrate;
a photosensitive material layer [see paragraph 0029, 0044 “germanium 90”  “the type of the region for absorbing the photons was germanium. However, it is noted that a silicon-germanium alloy could also be utilized”] formed between the dielectric layer and the first silicon substrate, the photosensitive material layer including a composition of SixGe(1-x),  [see that when x = 0,  SixGe(1-x) is just Ge] wherein 0≤x<1, and 
wherein the photosensitive material layer comprises a doping profile parallel to [see paragraph 0035, 0029 “forming a germanium (Ge) lateral p-i-n photodetector” “As illustrated in FIG. 9, n-type and 
a first metal layer [see paragraph 0036 “metal 95 is annealed to bring the metal 95 into ohmic contact with the doped material 91 and/or 93”] formed over the photosensitive material layer ,
one or more contacts [“doped material 91 and/or 93” see paragraphs 0025, 0026 “70 or 75” “doped polycrystalline silicon”] coupled to the photosensitive material layer or the first silicon substrate;
but does not specifically teach that first metal layer is “as a reflector”;
a second silicon substrate having a first side and a second side; and
an integrated circuit formed on the second silicon substrate and coupled to the one or more contacts,
wherein the first silicon substrate and the second silicon substrate are bonded together with a bonding layer located between the first side of the first silicon substrate and the first side of the second silicon substrate.
See Chen teaches see Fig. 3 see paragraph 0024 “metal pads provide access for substrate 380 to the imaging data captured by imaging systems 310 and 350”, see bonding by 370.
See that Giziewicz  already knows about silicon CMOS, see paragraph 0004 “silicon CMOS process”,  see Giziewicz paragraph 0041, 0042 “via-holes may be formed through the passivation layer to the electrodes, the via-holes being filled with metal as appropriate for an integrated circuit fabrication process and being connected to additional metal pads or wires for external interface or connection to other integrated circuit elements fabricated on the substrate”.
It is noted that metal is inherently a reflector of light.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that metal is inherently a reflector of light, and to allow the date captured by the photodetector of Giziewicz to be used by other silicon integrated circuit which are bonded, to perform more work.
In regard to claim 19 Giziewicz and Chen as combined teaches further comprising: an integrated circuit [see Giziewicz paragraph 0041, 0042 “via-holes may be formed through the passivation layer to the electrodes, the via-holes being filled with metal as appropriate for an integrated circuit fabrication process and being connected to additional metal pads or wires for external interface or connection to other integrated circuit elements fabricated on the substrate”] formed on the first silicon substrate and coupled to the one or more contacts .
In regard to claim 21 Giziewicz and Chen as combined teaches wherein the first metal layer is coupled to the dielectric layer  [see 91 and 93 are in via holes in Giziewicz Fig. 13] through a via contact.
In regard to claim 25 Giziewicz and Chen as combined teaches wherein the photosensitive material layer formed on  [see Giziewicz Fig. 13 wherein 90 is a mesa] the first side of the first silicon substrate is a mesa.
In regard to claim 27 Giziewicz and Chen as combined teaches wherein the first metal layer is formed over [see Giziewicz Fig. 13] the dielectric layer. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giziewicz and Chen as combined and further in view of Claret et al. (US 20160133762 A1) hereafter referred to as Claret 
In regard to claim 28 Giziewicz and Chen as combined does not state  wherein the bonding layer is a dielectric layer, a metal layer, or a combination thereof.
See Claret paragraph 0028 “the bottom of the figure includes solder balls to connect the module to a printed circuit module, photo-sensors 300 (CMOS or CCD) modules”.
Thus it would be obvious to modify Giziewicz Fig. 13 to use solder to bond to external circuits i.e. to include wherein the bonding layer is a dielectric layer, a metal layer, or a combination thereof.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that solder is a well known standard way to connect two substrates.
Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 15-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818